Title: From Benjamin Franklin to [George Washington], 11 June 1777
From: Franklin, Benjamin
To: Washington, George


Sir,
Paris, June 11. 1777.
I do every thing in my Power to discourage foreign Officers from going over to enter into our Service, knowing well how difficult it is to place them, to their Satisfaction and the public Utility, particularly as most who apply are unacquainted with our Language. The Person who will have the Honour of presenting this Letter to your Excellency, M. le Baron de Runderode de Thuillieres, has a Zeal for our Cause that will admit of no Discouragement: The Certificates he has produc’d to me, and will lay before you, show him to be an Officer of Experience, and Distinction: and I find he understands both the English and German Languages. He is also recommended to me by Persons of Worth as a Gentleman of excellent Character in other Respects: And therefore I take the Liberty of thus introducing him to your Excellency. I have acquainted him that I could promise him nothing, being unauthorised, nor give him any certain Expectations of being employed; but he nevertheless will hazard the Voyage and goes at his own Expence, which demonstrates a Good Will to us, that merits Regard. With the greatest Esteem and Respect I have the Honour to be Your Excelly.’s most obedient humble Servant
BF
